Citation Nr: 1710971	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  14-34 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1943 to April 1946.  He died in July 2012.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The Veteran died in July 2012.  The cause of death was recorded as incident to old age with hypertension, atrial fibrillation, and chronic kidney disease noted as other significant conditions contributing to death.

2.  At the time of death, the Veteran was service-connected for duodenal ulcers.

3.  A disability of service origin did not cause or contribute substantially or materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated April 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting the claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

An October 2014 VA opinion was obtained which addressed whether the Veteran's cause of death was related to his duodenal ulcers.  The Board finds this opinion adequate as it is based on a review of the relevant evidence of record and contains a complete rationale in support of the conclusion.  The Board acknowledges that no VA medical opinion was obtained regarding whether the Veteran's cause of death is related directly to his service.  The Board further concludes that no such opinion was necessary as there is no evidence suggesting a relationship between the Veteran's service and his death.  See 38 U.S.C.A. § 5103 (a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  A VA medical examination is not required as a matter of course in every case involving a nexus issue.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required).  As discussed below, the record contains no competent evidence that there is a nexus between the cause of the Veteran's death and his service.  Thus, the Board does not find it necessary to obtain a medical opinion.

The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

To grant service connection for the cause of the Veteran's death, it must be shown that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  The evidence must show that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312 (a).
The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

III.  Analysis

The appellant asserts that the Veteran's service-connected duodenal ulcers contributed to his death.  She specifically maintains that after the Veteran's service-connected duodenal ulcers began bleeding, his health greatly diminished and he never fully revered.  See Appellant's March 2014 Notice of Disagreement and Appellant's October 2014 VA Form 9 Statement. 

The Veteran died in July 2012, over six decades after his separation from service, at the age of 89.  The Veteran's death certificate listed his immediate cause of death as incident to age.  Other significant conditions contributing to his death were hypertension, atrial fibrillation, and chronic kidney disease. 

Service treatment records do not show treatment for hypertension, atrial fibrillation, or chronic kidney disease.  Such records do, however, show that the Veteran was treated for symptoms associated with ulcers and in April 1946, the Veteran was diagnosed with peptic ulcer of duodenum without obstruction, chronic, and moderate.  The Veteran was deemed incapacitated for military service due to an inability to subsist on a regular diet and was honorably discharged from the United States Army in April 1946.

Post-service private treatment records indicate that the Veteran was treated for multiple disorders, to include hypertension, atrial fibrillation, chronic kidney disease stage III, anemia, hiatal hernia, low mean corpuscular volume (MCV), chronic knee pain, and chronic narcotic use (associated with pain management).  The Board notes that private treatment records available in the claims file only span a four month period, from January 2012 to April 2012 (with the exception of a July 2012 note indicating the Veteran's death). 

A February 2012 treatment record indicated that the Veteran's stage III chronic kidney disease appeared to be improved and stable with a glomerular filtration rate (GFR) of 59.  The physician also noted that the Veteran was having problems controlling his dosage of pain medication and that he was abusing his medications.  The Veteran was requesting more pain medications and the physician noted that while he would prescribe additional medications for pain, the Veteran would have to revisit the pain doctor for anything more.

A subsequent February 2012 treatment record revealed the Veteran was hospitalized for abdominal pain and tarry, bloody stool.  Treatment records indicated that the Veteran had a similar episode in December 2011, but the final diagnosis was unknown.  Notes show the Veteran had an upper endoscopy in April 2011 with no evidence of gastritis.  The record also indicated that the Veteran was admitted to the hospital last summer (in 2012) and an esophagogastroduodenoscopy (EGD) was performed.  The results revealed some gastritis, but no ulcerations.  It was noted that the pylorus could not be intubated to visualize the duodenum and that was due to a history of recent black tarry stools. 

February 2012 treatment records also noted a longstanding history of atrial fibrillation and that the Veteran refused any form of anticoagulation or antiplatelet agents.  Though the physician had noted several conversations with the Veteran regarding the risks associated with atrial fibrillation, the Veteran persisted with his refusal. 

During the Veteran's February 2012 hospitalization, an EGD with biopsy of the antrum and colonoscopy to the transverse colon was performed.  The EGD revealed a very large ulcer crater in the duodenal bulb with a dark purplish color to the base of the ulcer crater, probably where the bleeding occurred.  The Veteran was diagnosed with a duodenal ulcer, gastric antrum ulcers, large hiatal hernia, yeast esophagitis, and diverticulosis of the colon.  Treatment recommendations included a Protonix drip and nothing by mouth for an additional day.  If no further bleeding occurred, clear liquids could be started the next day with a slow transition to an ulcer diet over the course of several days' time.  When eating, the Veteran would be transitioned to Carafate four times a day before meals and at night.

Later in February 2012, the Veteran was transferred to a rehabilitation center in Boise for his inability to get up and around on his own and his general confusion as to what was happening.  Of note, the transfer diagnoses listed upper gastrointestinal bleed secondary to duodenal and antral bleeding ulcers, resolved; hypertension stable; somnolence secondary to pain medication; and acute chronic kidney disease, stage III.

While at the Boise rehabilitation center, the Veteran was treated for possible pneumonia versus urinary source with antibiotics until his cultures came back negative.  It was noted that his altered mental status was thought to be possibly secondary to infection versus multiple narcotics.  It was noted that during his course, the Veteran's sensorium cleared and he was able to participate meaningfully in physical therapy.  However, treatment records indicated that the Veteran had a general failure to thrive, malnutrition, chronic pain, and chronic aspirations.  It was concluded that it was best for the Veteran to pursue subacute rehabilitation in a nursing facility. 

A March 2012 treatment record indicated that the Veteran was transferred to the rehabilitation center in Boise due to a family disagreement and misunderstanding.  The Veteran was returned to his normal care center where he underwent rehabilitation.  The Veteran was being treated for urinary retention and renal insufficiency and it was noted that the Veteran had no other constitutional complaints or concerns.  The Veteran expressed a desire to be discharged home and returned to a regular diet. 

The last medical treatment record, dated in July 2012, noted that the Veteran's regular physician had been informed the Veteran had passed away.

In an October 2014 VA medical opinion, the VA examiner reviewed the claims file and noted that the Veteran's death certificate listed "incident to age" as the cause of death, with hypertension, atrial fibrillation, and chronic kidney disease as other significant conditions contributing to death.  The examiner opined that the Veteran's cause of death was less likely than not proximately due to or the result of the Veteran's service-connected condition.  

The VA examiner indicated that he had reviewed the Veteran's service treatment records, including the multiple upper GI studies done in the 1940's and 1950's.  He noted that the Veteran was hospitalized in February 2012 for significant GI bleeding that was determined to have likely been from the duodenum, in an area near his service-connected ulcer.  The examiner noted that it appeared that the Veteran recovered nicely after his ulcers were treated and he received blood transfusions.  He also noted that in March 2012, the Veteran's hemoglobin and hematocrit (H/H) were low, but not at all at a level that would contribute to death.  Further, the last available treatment record available, from April 2012, made no significant mention of the Veteran's ulcer condition.  The examiner noted the Veteran had a non-tender abdomen, serum chemistry labs were noted to be within normal limits, and there was no mention of a complete blood count.  There were no treatment records after this April 2012 record and the examiner saw nothing to indicate that the Veteran's ulcer condition had again become problematic. 

The examiner noted that the Veteran's cause of death did not implicate any GI condition and that his duodenal ulcer condition was not mentioned as a significant condition contributing to death.  Further, there were no submitted medical records to suggest the Veteran's duodenal ulcers were a factor in his death. 

After a full review of the record, the Board finds that service connection for the cause of the Veteran's death has not been established.   

The appellant does not assert, nor does the evidence show, that the Veteran first manifested hypertension, atrial fibrillation, or chronic kidney disease during service or until many years after service.  Regardless, there is no competent evidence showing that the Veteran's hypertension, atrial fibrillation, or chronic kidney disease were related to service.  Service treatment records contain no complaint, finding, history, treatment, or diagnosis of hypertension, atrial fibrillation, or chronic kidney disease.

The Board recognizes that the appellant believes the Veteran died as a result of his service-connected disability.  As a lay person the appellant is competent to report what comes to them through their senses, such as observing that the Veteran was weakened and needed constant care.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements have been reviewed and considered.  However, the record does not reflect that the appellant has the necessary training or expertise to relate the Veteran's death to his duodenum ulcers.  Indeed, a layperson is generally not capable of opining on matters requiring medical knowledge, such as complex medical questions as to the primary or any contributing causes of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the appellant's unsupported opinion as to the cause of the Veteran's death is of no probative value and is outweighed by the medical evidence of record.

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, as there is no persuasive evidence linking the Veteran's cause of death to any injury or disease during service.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


